Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of EP19193250.8, filed in EPO on 8/23/2019.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because in Figure 1- Figure 7 drawings are difficult to review with respect to the specification. The drawings are objected to because the Examiner may require and is requiring descriptive text labels, “Figure 1 item p, item l, item g are an unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”  [MPEP 608.02(b) examiner note].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liang et al (U.S. Patent Pub. No. 2015/0030227, hereafter referred to as Liang) in view of Pal et al (U.S. Patent Pub. No. 2013/0343673, hereafter referred to as Pal).

Regarding Claim 1, Liang teaches a computer-implemented method for reconstruction of medical image data, the computer-implemented method comprising: 
receiving medical measuring data (paragraph 29, Liang teaches imaging the patient); 
minimizing a cost value via gradient descent (paragraph 65, Liang teaches using the gradient descent for the intermediate image.), the minimizing comprising: 
paragraph 45, Liang teaches iterative image reconstruction.) comprising 
applying a reconstruction function to the received medical measuring data in accordance with reconstruction parameters (paragraph 56, Figure 2 item 210, Liang teaches determining the initial parameters of the image.); 
determining a cost value, the determining of the cost value comprising applying a cost function to the reconstructed medical image data (paragraph 46, Liang teaches using the cost function for iterative updating the algorithms.); 
adjusting the reconstruction parameters based on the gradient of the cost function with respect to the reconstruction parameters and the previous reconstruction parameters (paragraph 71, Liang teaches adjust the local image gradient of the image while performing image reconstruction on the image so image does not contain artifacts.); 
providing the adjusted reconstruction parameters (Figure 2 item 250, Liang); and 
repeating the reconstructing, the determining of the cost value, the determining of the gradient, the adjusting, and the providing until a termination condition is met; and providing the reconstructed medical image data (paragraph 67, Figure 2 item 260, Liang teaches performing iterative reconstruction on the image until the condition is satisfied or the system produces the final image.).  
Liang does not explicitly disclose determining a gradient of the cost function with respect to the reconstruction parameters.
Pal is in the same field of art of medical image processing and image reconstruction. Further, Pal teaches determining a gradient of the cost function with respect to the reconstruction paragraph 28, paragraph 30, paragraph 36, Pal teaches using the cost function for the gradient descent.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liang by incorporating the cost function to consider gradient changes that is taught by Pal, to make the invention that captures medical images and performs cost function that considers gradient data and then reconstructs a final medical image; thus, one of ordinary skilled in the art would be motivated to combine the references since need for more accurate image reconstruction of proton beams to provide improved proton dose distributions and verification of the patient position on the treatment table, and to develop accurate 3D imaging techniques (paragraph 12, Pal).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2 & 11, Liang in view of Pal discloses wherein the termination condition comprises a maximum number of repetitions, a threshold value with respect to the cost value, or the maximum number of repetitions and the threshold value (paragraph 44, paragraph 67, Liang; paragraph 24-paragraph 26, Pal).  

	
In regards to Claim 3 & 12, Liang in view of Pal discloses wherein the cost function is based on an image quality metric (paragraph 42-paragraph 45, Liang).  

In regards to Claim 4 & 13, Liang in view of Pal discloses wherein the cost function comprises  a trained function, wherein applying the cost function to the reconstructed medical paragraph 42-paragraph 50, Liang) comprises applying the trained function to input data, wherein the input data is based on the reconstructed medical image data, which includes a number of image values (paragraph 42-paragraph 50, Liang), and wherein at least one parameter of the trained function is based on the image quality metric (Figure 2 item 270, paragraph 67, Liang).  

In regards to Claim 5 & 14, Liang in view of Pal discloses wherein minimizing the cost value via gradient descent further comprises: determining at least one consistency value, the determining of the at least one consistency value (paragraph 39, paragraph 45-paragraph 51, Liang) comprising applying a consistency function to the medical measuring data in accordance with the reconstruction parameters (paragraph 51-paragraph 55, Liang); and determining a gradient of the consistency function with respect to the reconstruction parameters (paragraph 63-paragraph 65, Liang), wherein adjusting the reconstruction parameters (paragraph 70, paragraph 71, Liang) further comprises: adjusting the reconstruction parameters additionally based on the gradient of the consistency function with respect to the reconstruction parameters (paragraph 70, paragraph 71, Liang).  

In regards to Claim 6 & 15, Liang in view of Pal discloses wherein the consistency function comprises a consistency metric (paragraph 81, Liang).  

In regards to Claim 7 & 16, Liang in view of Pal discloses wherein determining the gradient of the cost function with respect to the reconstructions parameters comprises: determining partial derivatives of the reconstruction function with respect to the reconstruction paragraph 63-paragraph 65, Liang); and determining partial derivatives of the cost function with respect to the image values of the reconstructed medical image data (paragraph 63-paragraph 65, Liang).  

In regards to Claim 9 & 18, Liang in view of Pal discloses wherein reconstructing the medical image data further comprises: generating corrected reconstruction parameters, the generating of the corrected reconstruction parameters (paragraph 70, paragraph 71, Liang) comprising applying a correction function to the reconstruction parameters (paragraph 86- paragraph 91, Liang); and providing the corrected reconstruction parameters as reconstruction parameters for the reconstruction function (paragraph 103, Liang).  

Regarding Claim 10, Liang teaches in a non-transitory computer-readable storage medium that stores instructions executable by one or more processors of a medical imaging device for reconstruction of medical image data, the instructions comprising: 
receiving medical measuring data (paragraph 29, Liang teaches imaging the patient); 
minimizing a cost value via gradient descent (paragraph 65, Liang teaches using the gradient descent for the intermediate image.), the minimizing comprising: 
reconstructing the medical image data, which includes a number of image values, the reconstructing (paragraph 45, Liang teaches iterative image reconstruction.) comprising applying a reconstruction function to the received medical measuring data in accordance with reconstruction parameters (paragraph 56, Figure 2 item 210, Liang teaches determining the initial parameters of the image.); 
paragraph 46, Liang teahes using the cost function for iterative updating the algorithms.);
adjusting the reconstruction parameters based on the gradient of the cost function with respect to the reconstruction parameters and the previous reconstruction parameters (paragraph 71, Liang teaches adjust the local image gradient of the image while performing image reconstruction on the image so image does not contain artifacts.); 
providing the adjusted reconstruction parameters (Figure 2 item 250, Liang); and 
repeating the reconstructing, the determining of the cost value, the determining of the gradient, the adjusting, and the providing until a termination condition is met (paragraph 67, Figure 2 item 260, Liang teaches performing iterative reconstruction on the image until the condition is satisfied or the system produces the final image.); and providing the reconstructed medical image data (Figure 2 item 270, Liang).
Liang does not explicitly disclose determining a gradient of the cost function with respect to the reconstruction parameters.
Pal is in the same field of art of medical image processing and image reconstruction. Further, Pal teaches determining a gradient of the cost function with respect to the reconstruction parameters (paragraph 28, paragraph 30, paragraph 36, Pal teaches using the cost function for the gradient descent.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liang by incorporating the cost function to consider gradient changes that is taught by Pal, to make the invention that captures medical images and performs cost function that considers gradient data and then 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Regarding Claim 19, Liang teaches a medical imaging device comprising: 
a processor (paragraph 3, Liang teaches using a computer) configured to: 
receive medical measuring data (paragraph 29, Liang teaches imaging the patient); 
minimize a cost value via gradient descent (paragraph 65, Liang teaches using the gradient descent for the intermediate image.), the minimization comprising: 
reconstruction of the medical image data, which includes a number of image values, the reconstruction (paragraph 45, Liang teaches iterative image reconstruction.)  comprising 
application of a reconstruction function to the received medical measuring data in accordance with reconstruction parameters (paragraph 56, Figure 2 item 210, Liang teaches determining the initial parameters of the image.); determination of a cost value, the determination of the cost value comprising application of a cost function to the reconstructed medical image data (paragraph 46, Liang teahes using the cost function for iterative updating the algorithms.); 

paragraph 71, Liang teaches adjust the local image gradient of the image while performing image reconstruction on the image so image does not contain artifacts.); 
provision of the adjusted reconstruction parameters (Figure 2 item 250, Liang); and 
repetition of the reconstruction, the determination of the cost value, the determination of the gradient, the adjustment, and the provision until a termination condition is met (paragraph 67, Figure 2 item 260, Liang teaches performing iterative reconstruction on the image until the condition is satisfied or the system produces the final image.); and 
provide the reconstructed medical image data (Figure 2 item 270, Liang).
Liang does not explicitly disclose determination of a gradient of the cost function with respect to the reconstruction parameters.
Pal is in the same field of art of medical image processing and image reconstruction. Further, Pal teaches determination of a gradient of the cost function with respect to the reconstruction parameters (paragraph 28, paragraph 30, paragraph 36, Pal teaches using the cost function for the gradient descent.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liang by incorporating the cost function to consider gradient changes that is taught by Pal, to make the invention that captures medical images and performs cost function that considers gradient data and then 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Allowable Subject Matter
Claims 8 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665